Appeal by the defendant from an order of the County Court, Dutchess County (Hayes, J.), dated February 10, 2006, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level two sex offender was supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Ortega, 49 AD3d 704 [2008]; People v Bula, 41 AD3d 569 [2007]). Rivera, J.P, Ritter, Miller and Dillon, JJ., concur.